DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2011/0214878 A1 to Bailey et al.
As per claim 1, the Bailey et al. reference discloses a vibration analysis system for predicting performance of building equipment, the system comprising: one or more memory devices (see [0231], “memory 814”) configured to store instructions (“one or 
As per claim 13, the Bailey et al. reference discloses a method for predicting performance of building equipment, the method comprising: receiving, by a processing circuit (see [0231], “processor 804”), vibration data (see [0066], “measured drilling .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2011/0214878 A1 to Bailey et al. in view of US Pub. No. 2017/0308802 A1 to Ramsoy et al.
As per claim 2, the Bailey et al. reference discloses the instructions cause the one or more processors (“processor 804”) to: receive prior performance data (see [0278], “prior records”) of the building equipment (“drilling equipment”); and train the prediction model based on the received prior performance data of the building equipment.
The Bailey et al. reference does not expressly disclose train the prediction model based on the received prior performance data of the building equipment.
The Ramsoy et al. reference discloses
(see [0025], “The training data can include historical and/or real-time operational and performance parameters associated with industrial equipment … The operational data can be provided and correlated with maintenance logs, historical equipment failure data, and the like, so that the model can be trained to predict failures and other outcomes based on, for example, incoming real-time data.”)
Before the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify the well operating parameters taught by the Bailey et 
One of ordinary skill in the art would have been motivated to modify the well operating parameters to include the historical and/or real-time operational and performance parameters and the model to be trained to predict failures and other outcomes.

As per claim 14, the Bailey et al. reference discloses the receiving step further comprises: receiving, by the processing circuit (“processor 804”), prior performance data (see [0278], “prior records”) of the building equipment (“drilling equipment”), and; training, by the processing circuit, the prediction model based on the received prior performance data of the building equipment.
The Bailey et al. reference does not expressly disclose training, by the processing circuit, the prediction model based on the received prior performance data of the building equipment.
The Ramsoy et al. reference discloses
(see [0025], “The training data can include historical and/or real-time operational and performance parameters associated with industrial equipment … The operational data can be provided and correlated with maintenance logs, historical equipment failure data, and the like, so that the model can be trained to predict failures and other outcomes based on, for example, incoming real-time data.”)
Before the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify the well operating parameters taught by the Bailey et al. reference to include the historical and/or real-time operational and performance parameters and the model to be trained taught by the Ramsoy et al. reference.


As per claim 20, the Bailey et al. reference discloses a building system of a building, the system comprising: building equipment configured to operate to control one or more environmental conditions of the building, wherein the building equipment (see [0071], “drilling equipment”) comprise one or more vibration sensors (see [0072], “sensors”) configured to collect vibration data (see [0066], “measured drilling data”) while the building equipment operates to control the one or more environmental conditions; a processing circuit (see [0231], “processor 804”) configured to: receive the vibration data (“measured drilling data”) from the building equipment (“drilling equipment”), the vibration data (“measured drilling data”) indicating performance (see [0065], “vibration performance indices”) of the building equipment (“drilling equipment”); generate, based on a prediction model (see [0065], “software or modeling programs”) and the vibration data (“measured drilling data”), a performance prediction (see [0066], “predicted vibration characteristics”) for the building equipment (“drilling equipment”); generate, based on the vibration data(“measured drilling data”), a performance explanation (see [0073], “predict or indicate the vibrational tendencies”) for the performance prediction (“predicted vibration characteristics”), the performance explanation (“predict or indicate the vibrational tendencies”) comprising an indication of one or more data points of the vibration data (see [0258], “positive sideforce indicates a building tendency, and a negative value suggests a dropping tendency”) associated with the performance prediction (“predicted vibration characteristics”) and 
Before the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify the drilling equipment taught by the Bailey et al. reference with the industrial assets taught by the Ramsoy et al. reference for predicting outcomes, such as industrial asset failures, in heavy industries.
One of ordinary skill in the art would have been motivated to modify the drilling equipment with the industrial assets to identify potential failures and take preventive and/or remedial action with respect to industrial assets.

Allowable Subject Matter
Claims 3-12 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to failure prediction in industrial environments:
	USPN 10,844,290 B2 to Van de Cotte et al.

	US Pub. No. 2018/0283811 A1 to Victor et al.
	US Pub. No. 2018/0024847 A1 to Campbell et al.
	US Pub. No. 2015/0107824 A1 to Signorelli et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        11 February 2021